EXHIBIT 10.3
AFTER RECORDING RETURN TO:
Charles C. Benedict, Esq.
Womble Carlyle Sandridge & Rice, PLLC
1201 W. Peachtree Street, Suite 3500
Atlanta, Georgia 30309
STATE OF GEORGIA
COUNTY OF FULTON
ASSIGNMENT OF LEASES AND RENTS
     THIS ASSIGNMENT OF LEASES AND RENTS (hereinafter referred to as this
“Assignment”), made and entered into this 17th day of July, 2002, by and between
1945 THE EXCHANGE, LLC, a Georgia limited liability company (hereinafter
referred to as “Borrower”), and THE OHIO NATIONAL LIFE INSURANCE COMPANY, an
Ohio corporation (hereinafter referred to as “Lender”).
W I T N E S S E T H:
     THAT FOR AND IN CONSIDERATION of the sum of Ten and No/100 Dollars ($10.00)
and other good and valuable considerations, the receipt and sufficiency whereof
are hereby acknowledged, and in order to secure the indebtedness and other
obligations of Borrower hereinafter set forth, Borrower does hereby grant,
transfer and assign to Lender, its successors, successors-in-title and assigns,
all of Borrower’s right, title and interest in, to and under all of those
certain leases and rental agreements more particularly described in Exhibit “B”
attached hereto and by this reference made a part hereof, including any and all
extensions, renewals and modifications thereof and guaranties of the performance
or obligations of any tenants or lessees thereunder (said leases and agreements
are hereinafter referred to collectively as the “Leases”, and said tenants and
lessees are hereinafter referred to collectively as “Tenants” or individually as
a “Tenant” as the context requires), which Leases cover portions of certain
property (hereinafter referred to as the “Premises”) located in Cobb County,
Georgia, more particularly described in Exhibit “A” attached hereto and by this
reference made a part hereof; together with all of Borrower’s right, title and
interest in and to all rents, issues and profits from the Leases and from the
Premises.

 



--------------------------------------------------------------------------------



 



     TO HAVE AND TO HOLD unto Lender, its successors and assigns forever,
subject to and upon the terms and conditions set forth herein.
     This Assignment is made for the purpose of securing (a) the full and prompt
payment when due, whether by acceleration or otherwise, with such interest as
may accrue thereon, either before or after maturity thereof, of that certain
Real Estate Note (hereinafter referred to as the “Note”) dated of even date
herewith, made by Borrower to the order of Lender in the principal face amount
of Four Million Nine Hundred Thousand and No/100 Dollars ($4,900,000.00),
together with any renewals, modifications, consolidations and extensions
thereof; (b) the full and prompt payment and performance of any and all
obligations of Borrower to Lender under the terms of that certain Deed to Secure
Debt and Security Agreement (hereinafter referred to as the “Security Deed”)
made by Borrower in favor of Lender dated of event date herewith and conveying
the Premises to secure the indebtedness evidenced by the Note; and (c) the full
and prompt payment and performance of any and all other obligations of Borrower
to Lender under any other instruments now or hereafter evidencing, securing or
otherwise relating to the indebtedness evidenced by the Note (the Note, Security
Deed and said other instruments are hereinafter referred to collectively as the
“Loan Documents”, and “Indebtedness”).
ARTICLE I
WARRANTIES AND COVENANTS
     1.01 Warranties of Borrower: Borrower hereby warrants and represents as
follows:
     (a) Borrower is the sole holder of the landlord’s interest under the
Leases, is entitled to receive the rents, issues and profits from the Leases and
from the Premises, and has good right to sell, assign, transfer and set over the
same and to grant to and confer upon Lender the rights, interests, powers and
authorities herein granted and conferred;
     (b) Borrower has made no assignment other than this Assignment of any of
the rights of Borrower under any of the Leases or with respect to any of said
rents, issues or profits, except for an assignment to a lender which is being
paid and cancelled from the proceeds of the Note;
     (c) Borrower has neither done any act nor omitted to do any act which might
prevent Lender from, or limit Lender in, acting under any of the provisions of
this Assignment;
     (d) All Leases provide for rental to be paid monthly, in advance, and
Borrower has not accepted payment of rental under any of the Leases for more
than one (1) month in advance of the due date thereof;
     (e) There exists no default or event of default or any state of facts which
would, with the passage of time or the giving of notice, or both, constitute a
default or

- 2 -



--------------------------------------------------------------------------------



 



event of default on the part of Borrower or by any Tenant under the terms of any
of the Leases;
     (f) Neither the execution and delivery of this Assignment or any of the
Leases, the performance of each and every covenant of Borrower under this
Assignment and the Leases, or the meeting of each and every condition contained
in this Assignment, conflicts with, or constitutes a breach or default under any
agreement, indenture or other instrument to which Borrower is a party, or any
law, ordinance, administrative regulation or court decree which is applicable to
Borrower;
     (g) No action has been brought or is threatened, which would interfere in
any way with the right of Borrower to execute this Assignment and perform all of
Borrower’s obligations contained in this Assignment of Leases; and
     (h) The Leases are valid, enforceable and in full force and effect, and
have not been modified or amended, except as expressly set forth in said Exhibit
“B” attached hereto.
     1.02 Covenants of Borrower. Borrower hereby covenants and agrees as
follows:
     (a) Borrower shall give Lender prompt written notice of its intention to
let all or any portion of the Premises, and all leases now or hereafter entered
into will be in form and substance subject to the prior, written approval of
Lender. As an accommodation to Borrower, Lender will approve a standard lease
form. Notwithstanding the approval of a standard lease form, Lender specifically
reserves the right to approve each lease hereinafter entered into wherein
(i) the tenant occupies more than five percent (5%) of the net leasable area of
the improvements; (ii) where the lease term, excluding renewal options, exceeds
three (3) years; (iii) where the use of the premises may be different than the
standard building use regardless of length of lease term or square footage;
(iv) where the use may be potentially hazardous (x-ray laboratories, etc.); or
(v) where there are restrictions on competing stores in a shopping center or
other similar project. Borrower may deal with smaller tenants (those taking five
percent [5%] of the space or less) in the ordinary course of business without
Lender’s consent. Lender shall notify Borrower within ten (10) business days
after receipt from Borrower of a request to approve a lease requiring approval
together with receipt of the required relevant information if Lender does not
approve the lease. In the event that Lender does not notify Borrower that Lender
has not approved the proposed lease within ten (10) business days, the lease
shall be deemed approved;
     (b) Borrower shall (i) fulfill, perform and observe each and every
condition and covenant of landlord or lessor contained in each of the Leases;
(ii) give prompt notice to Lender of any claim of default under any of the
Leases, whether given by a Tenant to Borrower, or given by Borrower to a Tenant,
together with a complete copy of any such notice; (iii) at no cost or expense to
Lender, enforce, short of termination, the performance and observance of each
and every covenant and condition of each of the Leases to be performed or
observed by the Tenant thereunder; and (iv) appear in and

- 3 -



--------------------------------------------------------------------------------



 



defend any action arising out of, or in any manner connected with, any of the
Leases, or the obligations or liabilities of Borrower as the landlord
thereunder, or of the Tenant or any guarantor thereunder;
     (c) Borrower shall not, without the prior written consent of Lender
(i) modify any of the Leases; (ii) terminate the term or accept the surrender of
any of the Leases; (iii) waive or release a Tenant from the performance or
observance by a Tenant of any obligation or condition of any of the Leases;
(iv) permit the prepayment of any rents under any of the Leases for more than
one (1) month prior to the accrual thereof; (v) give any consent to any
assignment or sublease by a Tenant under any of the Leases unless such Tenant
remains primarily liable on the lease and the lease is not otherwise modified;
or (vi) assign its interest in, to or under the Leases or the rents, issues and
profits from the Leases and from the Premises to any person or entity other than
Lender;
     The foregoing part of this Section 1.02(c) to the contrary notwithstanding,
Borrower shall have the following rights respecting the Leases without having to
obtain the prior written consent of Lender: (w) Borrower may deal with smaller
tenants (those leasing five percent (5%) of the space or less) in the ordinary
course of business, including, without limitation, any of the matters specified
above in Section 1.02(c) which would otherwise require Lender’s consent but for
this item (w); (x) as provided in the existing License Agreement with Abrams
Industries, Inc., Borrower, as landlord, may terminate the License Agreement for
the 4,210 square feet (Suite 300) by providing thirty (30) days’ prior written
notice to the Tenant but only in the event that Borrower has entered into a
lease for said space under terms approved in writing by Lender with a tenant
having a business reputation and credit worthiness approved in writing by
Lender, which approvals shall not be unreasonably withheld; (y) Borrower may
give consent to any assignment by a Tenant under any of the Leases in the event
the assignment is to a new tenant having better credit than the assigning
Tenant, such new tenant, and its business reputation and credit, being subject
to the written approval of Lender which shall not be unreasonably withheld; and
(z) with respect to all Leases, Borrower may act in the ordinary course of
business as market conditions dictate and in a commercially reasonable manner
subject, however, to Lender’s right to consent to and/or approval of certain
matters as set forth in this Section 1.02, such consent and/or approval not to
be unreasonably withheld.
     In addition, with respect to any written consent and/or approval of Lender
pursuant to this Section 1.02(c), Lender shall notify Borrower if Lender does
not consent to or approve such matter within ten (10) business days after
receipt from Borrower of a request to consent to or approve of any of the
matters requiring Lender’s consent or approval together with receipt of the
required relevant information. In the event that Lender does not notify Borrower
that Lender has not consented to or approved the requested matter within ten
(10) business days, the requested matter shall be deemed consented to or
approved by Lender.

- 4 -



--------------------------------------------------------------------------------



 



     (d) Borrower shall take no action which will cause or permit the estate of
a Tenant under any of the Leases to merge with the interest of Borrower in the
Premises or any portion thereof;
     (e) Borrower shall protect, indemnify and save harmless Lender from and
against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses (including, without limitation, attorneys’ fees and
expenses) imposed upon or incurred by Lender by reason of this Assignment and
any claim or demand whatsoever which may be asserted against Lender by reason of
any alleged obligation or undertaking to be performed or discharged by Borrower
under this Assignment. In the event Lender incurs any liability, loss or damage
by reason of this Assignment, or in the defense of any claim or demand arising
out of or in connection with this Assignment, the amount of such liability, loss
or damage shall be added to the Indebtedness, shall bear interest at the default
interest rate specified in the Note from the date incurred until paid and shall
be payable on demand; and
     (f) Subject to Article 1.03(a), Borrower shall authorize and direct, and
does hereby authorize and direct, each and every present and future Tenant of
the whole or any part of the Premises to pay all rentals to Lender upon receipt
of written demand from Lender to so pay the same.
     1.03 Covenants of Lender. Lender hereby covenants and agrees with Borrower
as follows:
     (a) Although this Assignment constitutes a present and current assignment
of all rents, issues and profits from the Premises, so long as there shall exist
no Event of Default, as defined in Paragraph 2.01 below, on the part of
Borrower, Lender shall not demand that such rents, issues and profits be paid
directly to Lender, and Borrower shall have the right to collect, but not more
than one (1) month prior to accrual, all such rents, issues and profits from the
Premises (including, but not by way of limitation, all rental payments under the
Leases); and
     (b) Upon the payment in full of the Indebtedness, as evidenced by the
recording or filing of an instrument of satisfaction or full release of the
Security Deed without the recording of another Security Deed in favor of Lender
affecting the Premises, this Assignment shall be terminated and released of
record by Lender and shall thereupon be of no further force and effect.
ARTICLE II
DEFAULT
     2.01 Event of Default. The term, “Event of Default”, wherever used in this
Assignment, shall mean any of one or more of the following events:

- 5 -



--------------------------------------------------------------------------------



 



     (a) The occurrence of any “default” or “Event of Default” under any of the
Loan Documents;
     (b) The failure by Borrower duly and fully to comply with any covenant,
condition or agreement of this Assignment not cured within thirty (30) days
following written notice thereof from Lender to Borrower; or
     (c) The breach of any warranty by Borrower contained in this Assignment.
     2.02 Remedies. Upon the occurrence of any Event of Default after the
expiration of any applicable cure period, Lender may at its option, with or
without notice or demand of any kind, exercise any or all of the following
remedies:
     (a) Declare any part or all of the Indebtedness to be due and payable,
whereupon the same shall become immediately due and payable;
     (b) Perform any and all obligations of Borrower under any or all of the
Leases or this Assignment and exercise any and all rights of Borrower herein and
therein as fully as Borrower itself could do, including, without limiting the
generality of the foregoing; enforcing, modifying, extending or terminating any
or all of the Leases; collecting, modifying, compromising, waiving or increasing
any or all of the rents payable thereunder; and obtaining new tenants and
entering into new leases on the Premises on any terms and conditions deemed
desirable by Lender, and to the extent Lender shall incur any costs in
connection with the performance of any such obligations of Borrower, including
costs of litigation, then all such costs shall become a part of the
Indebtedness, shall bear interest from the incurring thereof at the default
interest rate specified in the Note, and shall be due and payable on demand;
     (c) In Borrower’s or Lender’s name, institute any legal or equitable action
which Lender in its sole discretion deems desirable to collect and receive any
or all of the rents, issues and profits assigned herein; and
     (d) Collect the rents, issues and profits and any other sums due under the
Leases and with respect to the Premises, and apply the same in such order as
Lender in its sole discretion may elect against (i) all costs and expenses,
including reasonable attorneys’ fees, incurred in connection with the operation
of the Premises, the performance of Borrower’s obligations under the Leases and
collection of the rents thereunder; (ii) all the costs and expenses, including
reasonable attorneys’ fees, incurred in the collection of any or all of the
Indebtedness, including all costs, expenses and attorneys’ fees incurred in
seeking to realize on or to protect or preserve Lender’s interest in any other
collateral securing any or all of the Indebtedness; and (iii) any or all unpaid
principal and interest on the Indebtedness.
     Lender shall have full right to exercise any or all of the foregoing
remedies without regard to the adequacy of security for any or all of the
Indebtedness, and with or without the commencement of any legal or equitable
action or the appointment of any receiver or trustee, and shall have full right
to enter upon, take possession of, use and operate all or any portion of the

- 6 -



--------------------------------------------------------------------------------



 



Premises which Lender, in its sole discretion, deems desirable to effectuate any
or all of the foregoing remedies.
ARTICLE III
GENERAL PROVISIONS
     3.01 Successors and Assigns. This Assignment shall inure to the benefit of
and be binding upon Borrower and Lender and their respective heirs, executors,
legal representatives, successors and assigns. Whenever a reference is made in
this Assignment to “Borrower” or “Lender”, such reference shall be deemed to
include a reference to the heirs, executors, legal representatives, successors
and assigns of Borrower or Lender.
     3.02 Terminology. All personal pronouns used in this Assignment, whether
used in the masculine, feminine or neuter gender, shall include all other
genders, and the singular shall include the plural, and vice versa. Titles of
Articles are for convenience only and neither limit nor amplify the provisions
of this Assignment.
     3.03 Severability. If any provision of this Assignment or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Assignment and the application of such provisions
to other person or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.
     3.04 Applicable Law. This Assignment shall be interpreted, construed and
enforced according to the laws of the state wherein the Premises are situated.
     3.05 No Third Party Beneficiaries. This Assignment is made solely for the
benefit of Lender and its assigns. No Tenant under any of the Leases nor any
other person shall have standing to bring any action against Lender as the
result of this Assignment, or to assume that Lender will exercise any remedies
provided herein, and no person other than Lender shall under any circumstances
be deemed to be a beneficiary of any provision of this Assignment.
     3.06 No Oral Modifications. Neither this Assignment nor any provisions
hereof may be changed, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.
     3.07 Cumulative Remedies. The remedies herein provided shall be in addition
to or not in substitution for the rights and remedies vested in Lender in any of
the Loan Documents or in law or equity, all of which rights and remedies are
specifically reserved by Lender. The remedies herein provided or otherwise
available to Lender shall be cumulative and may be exercised concurrently. The
failure to exercise any of the remedies herein provided shall not constitute a
waiver thereof, or shall use of any of the remedies herein provided prevent the
subsequent or concurrent resort to any other remedy or remedies. It is intended
that this clause shall be broadly construed so that all remedies herein provided
or otherwise available to Lender

- 7 -



--------------------------------------------------------------------------------



 



shall continue and be each and all available to Lender until the Indebtedness
shall have been paid in full.
     3.08 Cross-Default. An Event of Default by Borrower under this Assignment
shall constitute an event of Default under all other Loan Documents.
     3.09 Counterparts. This Assignment may be executed in any number of
counterparts all of which taken together shall constitute one and the same
instrument, and any of the parties or signatories hereto may execute this
Assignment by signing any such counterpart.
     3.10 Further Assurances. At any time and from time to time upon request by
Lender, Borrower will make, execute and deliver or cause to be made, executed
and delivered, to Lender and, where appropriate, cause to be recorded and/or
filed and from time to time thereafter to be re-recorded and/or refiled at such
time and in such offices and places as shall be deemed desirable by Lender, any
and all such other and further assignments, deeds to secure debt, mortgages,
deeds of trust, security agreements, financing statements, continuation
statements, instruments of further assurance, certificates and other documents
as may, in the opinion of Lender, be necessary or desirable in order to
effectuate, complete or perfect, or to continue and preserve (a) the obligations
of Borrower under this Assignment and (b) the security interest created by this
Assignment as a first and prior security interest upon the Leases and the rents,
issues and profits from the Premises. Upon any failure of Borrower so to do,
Lender may make, execute, record, file, re-record and/or refile any and all such
assignments, deeds to secure debt, mortgages, deeds of trust, security
agreements, financing statements, continuation statements, instruments,
certificates and documents for and in the name of Borrower, and Borrower hereby
irrevocably appoints Lender the agent and attorney-in-fact of Borrower so to do.
     3.11 Notices. Any and all notices, elections or demands permitted or
required to be made under this Assignment shall be in writing, signed by the
party giving such notice, election or demand and shall be delivered personally,
or sent by registered or certified United States mail, postage prepaid, to the
other party at the address set forth below, or at such other address within the
continental United States of America as may have theretofore been designated in
writing. The time period in which a response to any notice, demand or request
must be given, if any, shall commence to run from the date of receipt of the
notice, demand or request by the addressee thereof. Rejection or other refusal
to accept or the inability to deliver because of changed address of which no
notice was given shall be deemed to be receipt of the notice, demand or request
sent. For the purposes of this Assignment:
     The address of Lender is:
The Ohio National Life Insurance Company
One Financial Way
Cincinnati, Ohio 45242
     The address of Borrower is:
1945 The Exchange, LLC
c/o Abrams Properties, Inc.
1945 The Exchange S.E.
Suite 300
Atlanta, Georgia 30339
Attn: President

- 8 -



--------------------------------------------------------------------------------



 



     3.12 Modifications, Etc. Borrower hereby consents and agrees that Lender
may at any time and from time to time, without notice to or further consent from
Borrower, either with or without consideration, substitute for any collateral so
held by it, other collateral equal in value of like kind, or of any kind equal
in value; agree to modification of the terms of the Note or the Loan Documents;
extend or renew the Note or any of the Loan Documents for any period; grant
releases, compromises and indulgences with respect to the Note or the Loan
Documents to any persons or entities now or hereafter liable thereunder or
hereunder; or take or fail to take any action of any type whatsoever; and no
action which Lender shall take or fail to take in connection with the Loan
Documents, or any of them, or any security for the payment of the Indebtedness
or for the performance of any obligations or undertakings of Borrower, nor any
course of dealing with Borrower or any other person, shall release Borrower’s
obligations hereunder, affect this Assignment in any way or afford Borrower any
recourse against Lender. The provisions of this Assignment shall extend and be
applicable to all renewals, amendments, extensions, consolidations and
modifications of the Loan Documents and the Leases, and any and all references
herein to the Loan Documents or the Leases shall be deemed to include any such
renewals, amendments, extensions, consolidations or modifications thereof.
     3.13 Reasonable Attorney’s Fees. Any reference made to the payment by
Borrower to Lender of attorney’s fees or of “reasonable attorney’s fees” shall
mean and refer to the payment by Borrower to Lender of actual attorney’s fees
incurred based upon the attorney’s normal hourly rate and the number of hours
worked, and not the attorney’s fees statutorily defined in O.C.G.A. § 13-1-11.
     3.14 Non-Recourse. Section 3.06 of the Security Deed is hereby incorporated
herein by this reference as though fully set forth herein.
(Signature Page Follows)

- 9 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has executed this Assignment under seal
intending it to be effective as of the day and year first above written.

                    Signed, sealed and delivered in the presence of:       1945
THE EXCHANGE, LLC, a Georgia
limited liability company  
 
                /s/ [illegible]       By:   Abrams Properties, Inc., a Georgia
Unofficial Witness           corporation, its sole member
 
               
/s/ Catherine S. Moore
 
               
Notary Public
      By:   /s/ Melinda S. Garrett
 
            Melinda S. Garrett, President
[NOTARIAL SEAL]
               
 
          (CORPORATE SEAL)
Commission Expiration Date:
               
 
               
June 29, 2003
 
               

- 10 -



--------------------------------------------------------------------------------



 



EXHIBIT “B”
LEASES
Any and all other leases and usufructs and arrangements of any sort now or
hereafter affecting the Premises and providing for or resulting in the payment
of money to Borrower for the use of the Premises or any part thereof, whether
the user enjoys the Premises or any part thereof as tenant for years, invitee,
licensee, tenant at sufferance or otherwise, and irrespective of whether such
arrangements are oral or written.

- 11 -